DETAILED ACTION
Claims 1-9 (filed 08/28/2019) have been considered in this action.  Claims 1-9 are newly filed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided documents fail to comply with the requirements of 37 CFR 1.98(a)(3)(i) and 37 CFR 1.98(a)(3)(ii).  No English-language equivalent or explanation of the relevance of the reference document noted in the above IDS has been filed, and thus the reference document has not been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “[0033] The local minima 3a, 3b, 3c are then sorted based on the value, according to amount, of the respective local minima 3a, 3b, 3c, as shown in FIG. 3. Here, the numerical value in the circle symbols of the local minima 3a, 3b, 3c indicates a sorting sequence of the local minima 3a, 3b, 3c” as described in the specification.  This portion of the specification is describing features that are not shown in Figure 3, as there is no sorting shown, nor any circles showing numerical values for a sorting sequence.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 each claim the element “...are transmitted sorted based on...”.  It is unclear what the meaning of this phrase is.  It can reasonably be considered that “transmitted sorted” can mean all of ‘transmitted and sorted’, ‘transmitted or sorted’, ‘transmitted in a sorted order’, ‘sorted according to a transmitted order’, etc..  These conflicting but valid interpretations leave the identified claims open for interpretation, as the applicant has failed to clearly claim what this phrase actually means.  For the sake of compact prosecution, the examiner shall consider that this phrase means “transmitted or sorted”.
Claims 5 and 6 are dependent upon claims 3 or 4, and thus are inherit the rejection under 35 U.S.C. 112(b).


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the local minima are transmitted sorted based on..." in their only respective limitations.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously established “local minima” in claim 3 or any claim upon which claim 3 depends, nor any previously claimed steps that define how or what a local minima is or how it relates to the claim.  For the sake of compact prosecution, the examiner shall broadly consider “the local minima” to refer to any value that is transmitted or sorted based on some criteria.  
Claim 5 is dependent upon claim 3 and thus inherits the rejection under 35 U.S.C. 112(b).

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the identified local minima" in the first limitation of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 nor any claim upon which it depends establishes “a local minima” nor are any steps claimed that reasonably convey the meaning behind such an element.  For the sake of compact prosecution, the examiner shall consider that “the identified local minima” are any identified data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ramadoss et al. (US 20160328954, hereinafter Ramadoss).

In regards to Claim 1, Ramadoss teaches “A method for identifying an output alarm message of an alarm message cluster in a management system of a technical installation, the method comprising: a) detecting alarm messages arriving in the management system of the technical installation and storing the detected alarm messages in a storage device” (Fig. 1 and 13 shows management system of technical installation; [0007] An example method includes retrieving process control data generated in a process control system during a historical period of time. The process control data includes alarm data associated with alarms activated during the historical period of time...The example method further includes storing the alarm activation timeline in a database; [0024] Accordingly, in the examples disclosed herein, visual timelines of particular alarm floods and/or other alarm patterns occurring during a specified period of time may be saved in a database of historical alarm patterns. In some examples, these historical timelines include icons corresponding to all alarms activated during the relevant period of time. That is, while timelines representing live data (based on substantially real-time updates) typically only display icons for active alarms, example historical alarm timelines include icons representing the activation of every alarm during the relevant period including, for example, alarms that have been resolved (e.g., through operator action) or otherwise cleared (e.g., a fleeting alarm). In this manner, the entire sequence of alarms activated during the period of interest may be saved and recalled for subsequent reference; [0030] In some examples, the operator station 104 of FIG. 1 enables the storage of an activation alarm timeline in memory to be recalled for reference, training, and/or subsequent analysis.; [0037] FIG. 2 illustrates an example manner of implementing the example operator station 104 of FIG. 1. The example operator station 104 of FIG. 2 includes .... an example historical data archive 206, ...an example alarm activation timeline database 212; [0039] The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline). Additionally, in some examples, as the alarm data is received via the communication interface 204, the alarm data is stored in the historical data archive 206 for later retrieval and/or analysis; wherein an alarm flood and an alarm cluster are equivalents) “b) defining a specific time range for further processing of the detected alarm messages contained in the specific time range” ([0030] The alarm presentation interface also displays alarm activation timelines that graphically represent all alarms activated during a historical period of time. In some examples, the historical period of time includes a most recent or current period of time (e.g., the time between a past point in time and the present time). In some examples, the most recent period of time for the alarm activation timeline corresponds to the period of time represented in an active alarm timeline; [0044]  In some examples, the historical period of time for an alarm activation timeline may correspond to the time span associated with an active alarm timeline currently being viewed by an operator. In this manner, the operator may toggle between views of the active alarm timeline and the alarm activation timeline to visually compare what alarms are currently active relative to what alarms have already been cleared. In other examples, the historical period of time may be some other period of time designated by an operator. In some examples, an operator or other user may desire to store an alarm activation timeline for a particular historical period of time for later reference. For example, the particular historical period of time may correspond to an alarm flood or other pattern of alarms that the operator or other user desires to review to determine and/or improve the effectiveness of the operator's response strategy. Accordingly, in some examples, an operator may designate the particular period of time for an alarm activation timeline and save the timeline in the example alarm activation timeline database 212; [0053] FIG. 3 illustrates an example alarm presentation interface 300 generated by the example operator station 104 of FIGS. 1 and/or 2 with an example active alarm timeline 302. In the illustrated example, the active alarm timeline 302 includes active alarm icons 304 to graphically represent the temporal relationship of active alarms within the process control system 100 during a time span for the timeline 302; [0059] In some examples, the right-most extent or leading edge of the timescale 306 corresponds to a current or present time. In some examples, the right-most edge of the timescale 306 corresponds to a future point in time associated with an end of the current base incremental unit of time. For example, if the actual time is 1:58:07 PM and the base unit of time is 1 minute (as in the illustrated example), the right-most extent of the timescale is rounded up and shifted to 1:59:00 PM. In this manner, the full width of the time interval between 1:58 and 1:59 PM (associated with the current incremental unit of time) is available to display icons representative of alarms activated during that period) “c) determining at least one time instant, within the specific time range, at which an output alarm message arrives in the technical installation;” ([0039]  The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0041] an active alarm timeline refers to a timeline that visually represents the temporal relationship of the initial occurrence, onset, or activation of alarms that are still active within a process control system at a current point in time. In some examples, the active alarm timeline may be limited to a specific time span such that the temporal relationship of alarms activated outside of the specified time span, though still active, are not represented in the timeline. In some such examples, an indication of the number of active alarms outside the time span may nevertheless be provided in conjunction with the timeline; [0042]  each active alarm in the process control system 100 is represented by a corresponding icon within the active alarm timeline. As alarms are cleared and become inactive (e.g., resolved via corrective actions taken by an operator), the corresponding icons in an active alarm timeline disappear because such alarms are no longer active “and d) transmitting the at least one time instant to a control device, which is configured to display the detected alarm messages” (Fig. 3-8 show presentation of alarm time information alarm messages; [0038] In the illustrated example, the alarm presentation module 202 provides data to a display to graphically represent relevant information to an operator. In some examples, the data includes user interfaces such as the alarm presentation interfaces shown and described in connection with FIGS. 3-6. Further, in some examples, the alarm presentation module 202 receives inputs provided by the operator and/or other user of the operator station 104 interacting with the user interfaces output to the display. [0039] the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0102] One or more output devices 1324 are also connected to the interface circuit 1320 of the illustrated example. The output devices 1324 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display, a cathode ray tube display (CRT), a touchscreen, a tactile output device, a light emitting diode (LED), a printer and/or speakers). The interface circuit 1320 of the illustrated example, thus, typically includes a graphics driver card, a graphics driver chip or a graphics driver processor). 

In regards to Claim 7, Ramadoss teaches the method of identifying an alarm output message as incorporated by claim 1 above.  Ramadoss further teaches “The method as claimed in claim 1, wherein the control device is configured to predetermine the specific time range in accordance with step b)” ([0030] The alarm presentation interface also displays alarm activation timelines that graphically represent all alarms activated during a historical period of time. In some examples, the historical period of time includes a most recent or current period of time (e.g., the time between a past point in time and the present time). In some examples, the most recent period of time for the alarm activation timeline corresponds to the period of time represented in an active alarm timeline; [0044] In other examples, the historical period of time may be some other period of time designated by an operator. In some examples, an operator or other user may desire to store an alarm activation timeline for a particular historical period of time for later reference. For example, the particular historical period of time may correspond to an alarm flood or other pattern of alarms that the operator or other user desires to review to determine and/or improve the effectiveness of the operator's response strategy. Accordingly, in some examples, an operator may designate the particular period of time for an alarm activation timeline and save the timeline in the example alarm activation timeline database 212; [0049] In some examples, the timescale generator 214 determines the particular duration for the overall timescale based on the pixel-width of the entire space provided for the alarm timeline divided by the base incremental unit of time. Further, in some examples, the timescale generator 214 determines the particular marking and labeling of the timescale to be used based on the designated base unit of time; [0073] In the illustrated example of FIG. 5, the pop-up interface 500 includes a start time box 506 and an end time box 508 in which the beginning and end time of the particular alarm activation timeline may be designated. In some examples, the start time and end time boxes 506, 508 are automatically populated based on the position of the box 416 set by a user as shown in FIG. 4; [0092] At block 1208, the example alarm presentation module 202 determines the available width for the alarm timeline. In some examples, the available width is based on a number of pixels. As such, in some examples, the available width for the alarm timeline depends upon the overall size of the window or application frame in which the alarm presentation interface is displayed, the resolution of the screen displaying the alarm presentation interface, and the portion of the alarm presentation interface designated for the alarm timeline).

In regards to Claim 8, Ramadoss teaches the method of identifying an alarm output message as incorporated by claim 1 above.  Ramadoss further teaches “The method as claimed in claim 1, wherein the identified local minima and detected alarm messages are presented to an operator of the technical installation in an automated manner via the control device” (Fig. 3-8 show "local minima" (i.e. time instants with only a single alarm) and corresponding alarm message; the system adds up the number of alarms in each incremental time period in order to display the number of alarms in a stack, thus it knows where time spans of the fewest active alarms are and are visually shown through the number of symbols, and indeed knows the number of alarms and thus the ‘local minima’ at all time points [0042]  each active alarm in the process control system 100 is represented by a corresponding icon within the active alarm timeline. As alarms are cleared and become inactive (e.g., resolved via corrective actions taken by an operator), the corresponding icons in an active alarm timeline disappear because such alarms are no longer active; [0080] in some examples as shown in FIG. 8, an excess alarm icon 804 is provided at the top of the stack of alarm icons with a number indicating the number of alarms not represented with an icon within that particular incremental period of time; according to the applicant’s own specification “[0018] the local minima of this totaling function are determined via mathematical methods known per se” thus by applicant’s own admission, finding local minima of a system that counts the number of alarms in a time slice, as taught by Ramadoss, is known) “and wherein the detected alarm messages have accumulated in a specific range about the local minima in the technical installation” ([0065] As shown in the illustrated example of FIG. 3, the display control banner 316 includes an activation history button 334. In some examples, the activation history button 334 is provided to enable an operator and/or other user to access historical process control data (e.g., alarm data and/or control action data) to generate and display an alarm activation timeline shown and described more fully below; [0066] FIG. 4 illustrates the example alarm presentation interface 300 of FIG. 3 with an example alarm activation timeline 402 in place of the active alarm timeline 302 shown in FIG. 3. The example timeline 402 of FIG. 4 corresponds to the same period of time as the active alarm timeline 302 of FIG. 3. As shown in the illustrated example, the alarm activation timeline 402 includes historic alarm icons 404 to graphically represent the temporal relationship of each alarm within the process control system 100 that was historically activated during the time span for the timeline 402. As shown in the illustrated example, there are more historic alarm icons 404 in the alarm activation timeline 402 of FIG. 4 than active alarm icons 304 in the active alarm timeline 302 of FIG. 3 because the alarm activation timeline 402 represents alarms that have already cleared and/or were suppressed from display in the active alarm timeline 302. As shown in the illustrated example, the historic alarm icons 404 representative of active alarms (corresponding to the active alarm icons 304 of FIG. 3) are identified in the alarm activated timeline 402 by shading. In other examples, the historic alarm icons 404 that correspond to active alarms may be identified or distinguished in any other visual manner (e.g., color change, highlighting, blinking, etc.). In other examples, the historic alarm icons 404 that correspond to active icons are not demarcated relative to icons representative of previously activated but no longer active alarms; [0073] In the illustrated example of FIG. 5, the pop-up interface 500 includes a start time box 506 and an end time box 508 in which the beginning and end time of the particular alarm activation timeline may be designated. In some examples, the start time and end time boxes 506, 508 are automatically populated based on the position of the box 416 set by a user as shown in FIG. 4. In some examples, the pop-up interface 500 includes a padding box 510 designating a time period before the designated start time and after the designated end time of the alarm activation timeline during which process control data will be saved and associated with the timeline).

In regards to Claim 9, Ramadoss teaches “An operation station server of a management system in a technical installation, comprising: a processor; and memory” (Fig. 1, 2 and 13 and [0097] FIG. 13 is a schematic illustration of an example processor platform 1300 that may be used and/or programmed to carry out the example methods of FIGS. 9-12, and/or, more generally, to implement the example operator station 104 of FIGS. 1 and/or 2. The processor platform 1300 can be, for example, a server, a personal computer...[0099] The processor 1312 of the illustrated example includes a local memory 1313 (e.g., a cache)) “wherein the operation station server is configured to: a) detect alarm messages arriving in the management system of the technical installation and store the detected alarm messages in a storage device” (Fig. 1 and 13 shows management system of technical installation; [0007] An example method includes retrieving process control data generated in a process control system during a historical period of time. The process control data includes alarm data associated with alarms activated during the historical period of time...The example method further includes storing the alarm activation timeline in a database; [0030] In some examples, the operator station 104 of FIG. 1 enables the storage of an activation alarm timeline in memory to be recalled for reference, training, and/or subsequent analysis.; [0037] FIG. 2 illustrates an example manner of implementing the example operator station 104 of FIG. 1. The example operator station 104 of FIG. 2 includes .... an example historical data archive 206, ...an example alarm activation timeline database 212; [0039] The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline). Additionally, in some examples, as the alarm data is received via the communication interface 204, the alarm data is stored in the historical data archive 206 for later retrieval and/or analysis) “b) define a specific time range for further processing of the detected alarm messages contained in the specific time range;” ([0030] The alarm presentation interface also displays alarm activation timelines that graphically represent all alarms activated during a historical period of time. In some examples, the historical period of time includes a most recent or current period of time (e.g., the time between a past point in time and the present time). In some examples, the most recent period of time for the alarm activation timeline corresponds to the period of time represented in an active alarm timeline; [0044]  In some examples, the historical period of time for an alarm activation timeline may correspond to the time span associated with an active alarm timeline currently being viewed by an operator. In this manner, the operator may toggle between views of the active alarm timeline and the alarm activation timeline to visually compare what alarms are currently active relative to what alarms have already been cleared. In other examples, the historical period of time may be some other period of time designated by an operator. In some examples, an operator or other user may desire to store an alarm activation timeline for a particular historical period of time for later reference. For example, the particular historical period of time may correspond to an alarm flood or other pattern of alarms that the operator or other user desires to review to determine and/or improve the effectiveness of the operator's response strategy. Accordingly, in some examples, an operator may designate the particular period of time for an alarm activation timeline and save the timeline in the example alarm activation timeline database 212; [0053] FIG. 3 illustrates an example alarm presentation interface 300 generated by the example operator station 104 of FIGS. 1 and/or 2 with an example active alarm timeline 302. In the illustrated example, the active alarm timeline 302 includes active alarm icons 304 to graphically represent the temporal relationship of active alarms within the process control system 100 during a time span for the timeline 302; [0059] In some examples, the right-most extent or leading edge of the timescale 306 corresponds to a current or present time. In some examples, the right-most edge of the timescale 306 corresponds to a future point in time associated with an end of the current base incremental unit of time. For example, if the actual time is 1:58:07 PM and the base unit of time is 1 minute (as in the illustrated example), the right-most extent of the timescale is rounded up and shifted to 1:59:00 PM. In this manner, the full width of the time interval between 1:58 and 1:59 PM (associated with the current incremental unit of time) is available to display icons representative of alarms activated during that period) “c) determine at least one time instant, within the specific time range, at which an output alarm message arrives in the technical installation;” ([0039]  The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0041] an active alarm timeline refers to a timeline that visually represents the temporal relationship of the initial occurrence, onset, or activation of alarms that are still active within a process control system at a current point in time. In some examples, the active alarm timeline may be limited to a specific time span such that the temporal relationship of alarms activated outside of the specified time span, though still active, are not represented in the timeline. In some such examples, an indication of the number of active alarms outside the time span may nevertheless be provided in conjunction with the timeline; [0042]  each active alarm in the process control system 100 is represented by a corresponding icon within the active alarm timeline. As alarms are cleared and become inactive (e.g., resolved via corrective actions taken by an operator), the corresponding icons in an active alarm timeline disappear because such alarms are no longer active “and d) transmit the at least one time instant to a control device, which is configured to display the detected alarm messages” (Fig. 3-8 show presentation of alarm time information alarm messages; [0038] In the illustrated example, the alarm presentation module 202 provides data to a display to graphically represent relevant information to an operator. In some examples, the data includes user interfaces such as the alarm presentation interfaces shown and described in connection with FIGS. 3-6. Further, in some examples, the alarm presentation module 202 receives inputs provided by the operator and/or other user of the operator station 104 interacting with the user interfaces output to the display. [0039] the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0102] One or more output devices 1324 are also connected to the interface circuit 1320 of the illustrated example. The output devices 1324 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display, a cathode ray tube display (CRT), a touchscreen, a tactile output device, a light emitting diode (LED), a printer and/or speakers). The interface circuit 1320 of the illustrated example, thus, typically includes a graphics driver card, a graphics driver chip or a graphics driver processor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadoss as applied to claim 1 above, and further in view of Black (US 20150109305, hereinafter Black).

In regards to Claim 2, Ramadoss teaches the method for identifying an alarm message in a cluster as incorporated by claim 1 above.
Ramadoss fails to teach “The method as claimed in claim 1, wherein the following steps are performed within the scope of determining the at least one time instant: i) totaling all active alarm messages in the specific time range and determining an associated totaling function; ii) identifying local minima of the associated totaling function; and iii) transmitting the identified local minima to the control device”.
Black teaches “The method as claimed in claim 1, wherein the following steps are performed within the scope of determining the at least one time instant: i) totaling all active alarm messages in the specific time range and determining an associated totaling function” (Fig. 1 and [0005] Disclosed embodiments include charts for viewing event occurrence counts and methods of displaying event occurrence counts using such charts. The charts have layouts that facilitate viewing patterns of event occurrence counts that makes periodic patterns (e.g., hourly or daily) readily apparent to individuals through visual inspection; [0012] FIG. 1 is a flow chart that shows steps in an example method 100 of charting event occurrence counts with a chart having layouts highlighting event occurrence patterns. In one embodiment the event data is alarm data; [0013] Step 102 comprises processing recorded event data obtained during operation of an industrial process over a period of time to generate chart entries representing occurrence counts and chart position information. The event data can be obtained automatically from sensors or by manual (an individual's) entries. The chart position information includes an x-axis with a first time interval between x-positions for the chart entries including a first beginning time and a first ending time, and a y-axis with a second time interval different from the first time interval between y-positions of the chart entries including a second beginning time and a second ending time; [0014] Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions.Fig.2 and  [0016]  The hours on the y-axis and the days of the week on the x-axis may be considered time buckets (as they "hold" event occurrence date) in addition to being time ranges. The time period represented by the entire set of data displayed in the chart 235 need not be explicitly called out on any of the chart axes, but is shown in FIG. 2 using a time range control feature 215 having a time period display portion, that being a five (5) week period as an example) “ii) identifying local minima of the associated totaling function” (Fig. 2 shows chart with identification of local minima, which the examiner interprets to mean the time instances for which the fewest number of alarms events occurred, as these are scaled to the size of the "bubble" or bar; [0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count... A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein the smallest bubble is applied to the counts with the minimum [0018] The bubble elements 237 vary in area with changes in the value being represented, so their diameter varies as the square root of the display value. This aspect is standard in bubble charts. A typical working system display system auto scales the bubble sizes to the data set to avoid, or at least minimize, overlaps between the largest bubbles; [0019] The time division count sums that indicate a relative magnitude of a count sum across the x-positions and count sums across the y-positions are shown with histograms in the form of rectangular bars and columns as the feature attribute. Bars are positioned for the x-positions adjacent to the ending time of Saturday (Saturday shown as 688 events) and columns for the y-positions adjacent to the ending time 23 hours (23 hours shown as 127 events). The histograms in the form of bars and columns make it possible, for instance, to quickly identify that the day with the lowest alarm count overall in chart 235 is Wednesday, and that the hour with the highest alarm count in a day in chart 235 is 2 am) “and iii) transmitting the identified local minima to the control device” (Fig.2 shows a display [0009] FIG. 2 is an example console display including a console and a display device shown as a screen displaying an example chart of event occurrence counts having a layout that highlights event occurrence patterns, according to an example embodiment; wherein it would be well understand that a display is receiving (i.e. transmitted from) the information for display from a computer/processor).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the alarm timeline of Ramadoss with the ability to total the count of alarms in each time segment of a timeline and identify the time segments with the lowest counts by displaying them as smaller bubbles or bars relative to each time segment as taught by Black because it would gain the added benefit described in paragraphs [0021]-[0025] of Black because “[0026] Seeing the above-described patterns and deriving these preliminary conclusions would be very difficult or not possible using standard alarm viewers, which are essentially text-based multi-line lists.”.  In other words, by incorporating the alarm counting and display methodologies of Black into Ramadoss, a person having ordinary skill would expect to have increased alarm flood understanding as the alarm floods can be attributed to specific times and be visually understood by an operator.  By combining these elements, it can be considered taking the known system that aggregates alarms and displays them along a timeline to show when alarms occur, and improve it with the known system that counts the number of alarms in each time segment and distinguishes the smallest alarm counts with visual elements that correspond to that local minima of alarm counts to achieve the predictable result of an alarm timeline that shows the number of alarms attributed to each time region by visually displaying a sized element that corresponds to those counts of alarms, with the smallest number having the smallest visual indicator.

In regards to Claim 3, Ramadoss teaches the method for identifying an alarm message in a cluster as incorporated by claim 1 above.
Ramadoss fails to teach “The method as claimed in claim 1, wherein the local minima are transmitted sorted based on a specific criterion to the control device”.
Black teaches “The method as claimed in claim 1, wherein the local minima are transmitted sorted based on a specific criterion to the control device” ([0014] Step 103 comprises positioning respective ones of the chart entries at intersections between the x-positions and y-positions by placing an element at the intersections having a first feature attribute which indicates a relative magnitude of its event count. Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions. Step 105 comprises representing the time division count sums with a second feature attribute. Step 106 comprises positioning the time division count sums for the x-positions adjacent to the second ending time and for the y-positions adjacent to the first ending time. The method generally further comprises displaying the chart on a display screen, such as a screen within the control room of a plant, or on the manufacturing floor of the plant.[0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count. For example, the bubble element 237 at the intersection of Thursday and 11 am is shown having an event count of 28 that can be displaced upon a user's cursor passing there over. A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein bubble legend shows that there is a specific criteria for each of the bubble sizes).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the alarm timeline of Ramadoss with the ability to total the count of alarms in each time segment of a timeline and identify the time segments with the lowest counts by displaying them as smaller bubbles or bars relative to each time segment as taught by Black because it would gain the added benefit described in paragraphs [0021]-[0025] of Black because “[0026] Seeing the above-described patterns and deriving these preliminary conclusions would be very difficult or not possible using standard alarm viewers, which are essentially text-based multi-line lists.”.  In other words, by incorporating the alarm counting and display methodologies of Black into Ramadoss, a person having ordinary skill would expect to have increased alarm flood understanding as the alarm floods can be attributed to specific times and be visually understood by an operator.  By combining these elements, it can be considered taking the known system that aggregates alarms and displays them along a timeline to show when alarms occur, and improve it with the known system that counts the number of alarms in each time segment and distinguishes the smallest alarm counts with visual elements that correspond to that local minima of alarm counts so that the elements on the screen are sorted according to their alarm count magnitude to achieve the predictable result of an alarm timeline that shows the number of alarms attributed to each time region by visually displaying a sized element that corresponds to those counts of alarms, with the smallest number having the smallest visual indicator.

In regards to Claim 4, Ramadoss teaches the method for identifying an alarm message in a cluster as incorporated by claim 2 above.  Black further teaches “The method as claimed in claim 1, wherein the local minima are transmitted sorted based on a specific criterion to the control device” ([0014] Step 103 comprises positioning respective ones of the chart entries at intersections between the x-positions and y-positions by placing an element at the intersections having a first feature attribute which indicates a relative magnitude of its event count. Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions. Step 105 comprises representing the time division count sums with a second feature attribute. Step 106 comprises positioning the time division count sums for the x-positions adjacent to the second ending time and for the y-positions adjacent to the first ending time. The method generally further comprises displaying the chart on a display screen, such as a screen within the control room of a plant, or on the manufacturing floor of the plant.[0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count. For example, the bubble element 237 at the intersection of Thursday and 11 am is shown having an event count of 28 that can be displaced upon a user's cursor passing there over. A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein bubble legend shows that there is a specific criteria for each of the bubble sizes).


In regards to Claim 5, Ramadoss teaches the method for identifying an alarm message in a cluster as incorporated by claim 3 above.  Black further teaches “The method as claimed in claim 3, wherein the specific criterion comprises a value according to an amount of the local minima” ([0014] Step 103 comprises positioning respective ones of the chart entries at intersections between the x-positions and y-positions by placing an element at the intersections having a first feature attribute which indicates a relative magnitude of its event count. Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions. Step 105 comprises representing the time division count sums with a second feature attribute. Step 106 comprises positioning the time division count sums for the x-positions adjacent to the second ending time and for the y-positions adjacent to the first ending time. The method generally further comprises displaying the chart on a display screen, such as a screen within the control room of a plant, or on the manufacturing floor of the plant.[0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count. For example, the bubble element 237 at the intersection of Thursday and 11 am is shown having an event count of 28 that can be displaced upon a user's cursor passing there over. A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein bubble legend shows that there is a specific criteria for each of the bubble sizes, based on the value/magnitude of the count).

In regards to Claim 6, Ramadoss teaches the method for identifying an alarm message in a cluster as incorporated by claim 4 above.  Black further teaches “The method as claimed in claim 4, wherein the specific criterion comprises a value according to an amount of the local minima” ([0014] Step 103 comprises positioning respective ones of the chart entries at intersections between the x-positions and y-positions by placing an element at the intersections having a first feature attribute which indicates a relative magnitude of its event count. Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions. Step 105 comprises representing the time division count sums with a second feature attribute. Step 106 comprises positioning the time division count sums for the x-positions adjacent to the second ending time and for the y-positions adjacent to the first ending time. The method generally further comprises displaying the chart on a display screen, such as a screen within the control room of a plant, or on the manufacturing floor of the plant.[0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count. For example, the bubble element 237 at the intersection of Thursday and 11 am is shown having an event count of 28 that can be displaced upon a user's cursor passing there over. A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein bubble legend shows that there is a specific criteria for each of the bubble sizes, based on the value/magnitude of the count).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rusin et al. (US 20150137968) teaches an alarm management system that counts the number of alarms to recognize an alarm flood and routes alarm types to different personnel during a flood
Oktem et al. (US 20130063264) teaches an alarm management and analysis system that counts alarms in different periods to determine when alarm flooding occurs and performs various analysis on the alarm flood
Weber (US 7080294) teaches that errors can be counted in a given time frame to determine when an alarm should be triggered, with minimum and maximum error count numbers for triggered the alarm

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116